Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 5, 2019

                                      No. 04-19-00113-CR

                                         Roger SOLIZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR0755B
                         Honorable Mary D. Roman, Judge Presiding


                                         ORDER
        The trial court signed an order denying appellant’s motion for post-conviction DNA
testing in Cause No. 2009-CR-0755B on January 14, 2019. The notice of appeal was due to be
filed on February 13, 2019. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the
notice of appeal was due on February 28, 2019. TEX. R. APP. P. 26.3. Appellant filed a notice of
appeal on February 21, 2019. Appellant did not file a motion for extension of time. Because
appellant did not timely file a notice of appeal or timely file a motion for extension of time, we
lack jurisdiction over this appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996).

       We, therefore, ORDER appellant to show cause on or before March 25, 2019, why this
appeal should not be dismissed for lack of jurisdiction.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2019.
________________________
KEITH E. HOTTLE,
Clerk of Court